Citation Nr: 1010977	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  06-26 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a rating in excess of 10 percent for tarsal 
tunnel syndrome, right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
August 1972 to January 1977.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a January 2006 
rating decision of the Cleveland, Ohio Department of Veterans 
Affairs (VA) Regional Office (RO).  In October 2006, a 
hearing was held before a Decision Review Officer (DRO) at 
the RO.  In December 2007, a Travel Board hearing was held 
before the undersigned.  Transcripts of these hearings are 
associated with the Veteran's claims file.  In January 2008 
and in October 2008, the case was remanded for additional 
development and to satisfy notice requirements.  


FINDING OF FACT

At no time during the appeal period is the Veteran's right 
foot tarsal tunnel syndrome shown to have been manifested by 
severe incomplete paralysis of the posterior tibial nerve.


CONCLUSION OF LAW

A rating in excess of 10 percent is not warranted for the 
Veteran's tarsal tunnel syndrome, right foot.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 
4.10, 4.14, 4.20, 4.21, 4.124a, Diagnostic Code (Code) 8525 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  
In a claim for increase, the VCAA requirement is generic 
notice, that is, notice of the type of evidence needed to 
substantiate the claim, namely, evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice regarding how disability ratings and effective dates 
are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d. 1270 
(Fed. Cir. 2009).   The appellant was advised of VA's duties 
to notify and assist in the development of his claim prior to 
its initial adjudication.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  September 2005, February 2008, 
and January 2009 letters explained the evidence necessary to 
substantiate his claim, the evidence VA was responsible for 
providing, and the evidence he was responsible for providing.  
The appellant has had ample opportunity to respond/supplement 
the record and he has not alleged that notice in this case 
was less than adequate.

The Veteran's pertinent postservice treatment records have 
been secured and.  The RO arranged for VA examinations in 
January 2006, January 2007, and in March 2008 with an 
addendum opinion in December 2009.  At the October 2006 DRO 
hearing, the Veteran's representative alleged that the 
January 2006 VA examination "wasn't entirely adequate," 
without offering any explanation for such an assertion, and 
requested that the Veteran be afforded a new examination.  
Regardless, the veteran was afforded further VA examinations 
in January 2007 and in March 2008.  Neither the Veteran nor 
his representative has indicated that either of the 
subsequent VA examinations was inadequate.  On review of the 
examination reports the Board finds that the examinations 
produced sufficient information to address the matter at 
hand, and were adequate.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007).  The Veteran has also not identified any 
pertinent evidence that remains outstanding and in a March 
2010 statement indicated that he did not have any more 
information or evidence to submit to support his claim.  
Thus, VA's duty to assist is met and the Board will address 
the merits of the claim.

B.	Factual Background

The Veteran's increased rating claim for his right foot 
tarsal tunnel syndrome was received on August 11, 2005.  In 
an October 2005 statement, he advised that he received all 
his medical treatment from VA; specifically, the Louis Stokes 
VA Medical Center and the Akron Community Based Outpatient 
Clinic.

March 2005 to December 2006 VA treatment records show that 
the Veteran was first seen at the VA in March 2005.  It was 
noted that he had a past medical history of a right leg 
surgery.  He complained of increasing symptoms, such as 
numbness, weakness, and swelling in the ankle area, and 
increased, constant pain from his tarsal tunnel syndrome.  He 
stated that these symptoms affected his work.  In April 2005, 
he reported that he was still having right leg and ankle pain 
in addition to laxity of joints.  He stated that his leg and 
ankle tended to unexpectedly give out when walking up stairs 
or standing in a certain way.  He declined pain medication, 
and an air cast splint was ordered.  

In July 2005, the Veteran was seen for physical therapy 
consultation.  He complained of pain of approximately 4-5/10 
on the Borg pain scale, of occasional increase in soreness 
after ascending/descending stairs, and of occasional buckling 
of the right knee.  He denied any difficulty with strength or 
instability.  On examination, the Veteran's posture and gait 
were normal.  His active range of motion measurements were 
also within normal limits for eversion, inversion, plantar 
flexion, and dorsiflexion.  Manual muscle tests were 5/5 for 
muscle grade, but palpation did elicit pinpoint pain directly 
over the posterior aspect of the lateral malleolus.  
Tendonitis of the foot and ankle flexor tendons was assessed.

In August 2005, the Veteran complained on several occasions 
of increasing pain; he eventually requested pain medication.  
October 2005, December 2005, and January 2006 treatment 
records note that he had right ankle tenosynovitis and 
degenerative joint disease with instability, wore a brace, 
and was undergoing physical therapy.  In December 2005, it 
was also noted that the Veteran reported being stressed at 
work; he complained of increased exhaustion and agitation 
after changing job duties in September 2005.  A January 2006 
record notes that the Veteran had been off from work due to a 
nonservice-connected disability (uncontrolled hypertension 
exacerbated by stressors causing headache, chest pain, and 
visual disturbances).  It was also noted that because of such 
disabilities he should be restricted from working more than 
40 hours per week.  In August 2006 and in September 2006, the 
Veteran complained of chronic right ankle problems with 
worsening pain that sometimes radiated up his right leg.  No 
numbness or tingling was reported.  In September 2006 it was 
observed that he was having problems with ambulation and 
intermittent instability in the ankle, making it difficult 
for him to bear any weight.  The  assessment was that the 
Veteran had a history of paralysis of the posterior tibial 
nerve with worsening pain that was possibly due to 
degenerative arthritis, and laxity in his ankle.  An 
orthopedic consult was recommended.

On November 2006 orthopedic consult, the Veteran walked with 
an antalgic gait and cane.  Examination of alignment found 
his right hind foot was in varus with respect to his leg.  On 
toe raise, the heel went into more varus.  He had marked 
tenderness to palpation over the incision located on the 
posterior aspect of the medial malleolus and towards the 
navicular.  He also had some pain in the back, anterior to 
the Achilles tendon, and over the peroneal tendons.  He had 
pain with both resisted inversion and eversion.  His strength 
in the right lower extremity was 4/5 in dorsiflexion, plantar 
flexion, and extensor hallucis longus.  He also had some 
giving-way type of weakness.  He had "excellent" range of 
motion in the ankle (his dorsiflexion was 25 degrees and his 
plantar flexion was 45 degrees), good subtalar joint motion, 
and intact sensation throughout.  X-rays showed a calcaneal 
spur.  Posterior tibial tendonitis and varus malalignment of 
the hind foot was diagnosed.

In December 2006, it was noted again that the Veteran had a 
history of paralysis of the post tibial nerve with complaints 
of worsening pain that were possibly due to degenerative 
arthritis.  

On January 2006 VA examination, the Veteran had an abnormal 
gait as he favored his right lower extremity.  He could walk 
on heels or toes; but this caused right foot pain.  He had 
full range of motion in both ankle joints.  X-rays showed 
osteoarthritis and calcaneal spurring.  The diagnosis was 
status post right tibial tarsal tunnel release without 
posterior tibial neuropathy.  The examiner concluded that the 
Veteran's right lower extremity symptoms of pain and abnormal 
gait were due to musculoskeletal problems aggravated by 
favoring of that extremity.

On January 2007 VA examination, the podiatrist noted the 
Veteran's complaints of right foot pain when resting, 
standing, or ambulating.  The Veteran reported that periods 
of flares were not frequent, but rated them 10/10 for pain at 
their worst. Treatment included over-the-counter medications 
and ice compresses; corrective devices (inserts, shoes, and 
canes) were also used, with minimal relief, though they were 
effective for ambulation.  On physical examination, obvious 
deformities, painful motion, edema, instability, and weakness 
were not noted.  All joints exhibited a full range of motion 
without pain or crepitus, and repetitive use did not reduce 
ranges of motion or function.  X-rays showed a calcaneal spur 
and osteoarthritis.  The podiatrist diagnosed tarsal tunnel 
syndrome, right foot, and concluded that it was as likely as 
not that the Veteran's right foot pain was related to his 
tarsal tunnel syndrome.

At the December 2007 Travel Board hearing, the Veteran 
testified that most of the time he wears an ankle brace to 
assist in ambulation.  At least a couple of times a week, 
sometimes constantly, his muscles will cramp from extreme 
pain, usually followed by paralysis.  This affects his 
ability to ascend/descend stairs or on uneven surfaces, and 
he sometimes loses control of his leg when walking because of 
the paralysis.  The Veteran reported that he had been 
employed by the United States Postal Service as a maintenance 
technician but, due to the limitations of his right lower 
extremity, was unable to keep up with the physical demands of 
that position.  Therefore, he was promoted to the position of 
supervisor maintenance operator where, even though he still 
walks a lot, when his condition flares, he can retreat to his 
office and prop up his leg.  He emphasized that his earning 
capacity in this position is considerably less than when he 
was a maintenance technician.

On March 2008 VA examination, the Veteran complained of 
persistent foot and ankle pain with some achiness, soreness, 
and tenderness in the foot over the medial aspect.  He 
reported trying orthotics without relief; he used a brace for 
the ankle and a cane to help ambulate.  It was noted that the 
Veteran had to change to a supervisory position at his job 
because he could not stand on his foot for prolonged periods 
of time.  It was noted further that he could do all normal 
daily activities, but he could not stand for more than half 
an hour at a time.  On examination, the Veteran could 
dorsiflex to 5 degrees and plantar flex to 40 degrees.  There 
was pain throughout the range of motion, positive Tinel's 
with some radiation into the plantar surface of the right 
foot, and pain and tenderness over his tarsal tunnel.  
Repetitive use did cause increasing symptoms, but no change 
was noted on office examination.  He also had some flare-up 
with repetitive use.  Postoperative tarsal tunnel syndrome of 
the right foot was diagnosed.  In a December 2009 addendum to 
the examination report, the orthopedist opined that the 
Veteran could not work standing for prolonged times on his 
right foot.

C.	Legal Criteria and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earnings capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Court has held that "staged" ratings are appropriate 
for an increased rating claim where the factual findings show 
distinct time periods when the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's right foot tarsal tunnel syndrome is currently 
assigned a 10 percent rating under Code 8525.  Code 8525 
pertains to paralysis of the posterior tibial nerve, and 
provides for a 10 percent rating when there is mild or 
moderate incomplete paralysis of the posterior tibial nerve.  
A 20 percent rating is warranted when there is severe 
incomplete paralysis.  A 30 percent rating is warranted when 
there is complete paralysis with paralysis of all muscles of 
sole of foot, frequently with painful paralysis of a 
causalgic nature; toes cannot be flexed; adduction is 
weakened; and plantar flexion is impaired.  38 C.F.R. 
§ 4.124a.

The words, "slight," "moderate," and "severe," as used 
in the various diagnostic codes are not defined in the 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  It should also be noted that use 
of descriptive terminology by medical examiners, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  
38 C.F.R. §§ 4.2, 4.6.

The term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than the type 
pictured for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  See 38 C.F.R. § 4.124a.  Neuralgia, cranial or 
peripheral, characterized usually by a dull and intermittent 
pain, of typical distribution so as to identify the nerve, is 
to be rated on the same scale, with a maximum equal to 
moderate incomplete paralysis.  See 38 C.F.R. § 4.124.

Based on the evidence of record, the Board finds that there 
is no objective medical indication that the Veteran's right 
foot tarsal tunnel syndrome is manifested by severe 
incomplete paralysis, so as to warrant an increased (20 
percent) rating under Code 8525.  According to the VA 
examinations of record and the Veteran's VA treatment 
records, his nerve problems appear to be wholly sensory.  His 
subjective complaints consist mainly of pain in his foot on 
ambulation, resting, and standing, and of instability.  On 
physical examination, however, there have been no reports of 
loss of reflexes, muscle atrophy, obvious deformities, or 
other similar types of organic changes.  The Veteran has also 
been able to demonstrate normal ranges of motion in his 
joints on VA examinations and on orthopedic consultation.  
Consequently, severe incomplete paralysis is not shown, and a 
rating in excess of the 10 percent rating assignable for 
moderate incomplete paralysis.  38 C.F.R. § 4.124a.

The Board notes that September and December 2006 VA treatment 
records and the report of the January 2006 VA examination 
indicate that the Veteran's right lower extremity symptoms of 
pain and abnormal gait are due to musculoskeletal problems, 
i.e., the degenerative arthritis (shown by X-ray) in his 
right foot.  Accordingly, the Board has considered whether a 
separate rating for such symptoms under the schedule of 
ratings for the musculoskeletal system would be appropriate.  
Inasmuch as the Veteran's right foot arthritis is not 
service-connected, consideration of a separate rating for 
such pathology is not warranted.  

The Board has also considered whether the Veteran's right 
foot tarsal tunnel syndrome would warrant a higher rating 
under other potentially applicable codes; specifically, Codes 
5270 and 5271 are for consideration.  See 38 C.F.R. § 4.20, 
4.71a.  Code 5270 affords a 20 percent rating when ankylosis 
of the ankle in plantar flexion less than 30 degrees is 
shown, and Code 5271 affords a 20 percent rating when there 
is marked limited motion in the ankle.  As noted above, the 
evidence of record shows that the Veteran has had normal 
ranges of motion in his right ankle throughout the entire 
appeal period, and ankle ankylosis has not been diagnosed; 
therefore, the criteria for an increased rating under Codes 
5270 or 5271 are not met (notably consideration of such 
rating would also require medical nexus evidence as to 
whether any motion limitation is due to the service connected 
entity or to nonservice-connected arthritis)..  

Finally, the Board has considered whether referral for 
extraschedular consideration is indicated.  The United States 
Court of Appeals for Veterans Claims (Court) has clarified 
the analytical steps necessary to determine whether referral 
for extraschedular consideration is warranted.  First, the RO 
must determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the veteran's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the veteran's disability picture requires 
the assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  See Thun v. Peake, 22 Vet. App. 111 (2008).

Here, there is no doubt that the Veteran's symptoms cause 
some impairment in his occupational functioning and capacity.  
As noted in his March 2008 VA examination and in the December 
2009 addendum opinion, he is not able to stand on his right 
foot for prolonged periods of time.  The Veteran has also 
testified that his inability to stand on his right foot for 
long periods of time caused him to switch positions at his 
job, and that he earns less money in this new position.  
However, such impairment is contemplated by the rating 
criteria, which reasonably describe the effects of his 
disability.  See 38 C.F.R. § 4.1 (Generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability).  

There is also no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment (meaning above and beyond that 
contemplated by the schedular rating assigned), to suggest 
that the Veteran is not adequately compensated by the regular 
rating schedule.  Significantly, the treatment the Veteran 
has received for his right foot tarsal tunnel syndrome have 
all been on an outpatient basis, not as an inpatient, and 
there is no evidence showing that he has missed any 
significant amount of time at work due to this disability.  
Accordingly, the Board finds no reason to refer this case to 
the Compensation and Pension Service for consideration of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b).  

Finally, as the record shows that the Veteran has been 
continuously employed throughout the appeal period, the 
matter of entitlement to a total disability individual 
unemployability rating is not raised by the record.  See Rice 
v. Shinseki, 22 Vet. App. 447 (2009).



ORDER

A rating in excess of 10 percent for tarsal tunnel syndrome, 
right foot, is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


